Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after abandonment  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's petition for revival filed Dec. 1, 2020 was granted on Jan. 26, 2021 and the submission filed on Dec. 1, 2020 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over         Ono et al. (US 5,555,004) in view of Pihlaja et al. (US 7,402,764)

With respect to Claim 37; Ono et al. [Figs. 15A, 15B] shows a multiple-position momentary push switch comprising: a key structure 21 surrounded by a faceplate 11, the key structure includes a top surface having multiple pressing locations [Fig. 15B – annular key 21] and a bottom  surface from which a contact section 17 protrudes; a snap action component 70 beneath the bottom surface of the key structure; and a detection mechanism 14 comprising a plurality of electrical switches [Fig. 16]; a suspension mechanism, extending from the key structure [unmarked lip] to a support element 11A, holds the key structure 21 in a neutral position; wherein pressing different locations on 21 actuates a corresponding one or combination of the electrical switches [Fig. 16].  
However the suspension mechanism, extending from the key structure to a support element which holds the key structure in a neutral position as shown by Ono et al. does not serve to return the key structure to the neutral position upon removal of pressing forces.
Pihlaja et al. shows an analogous multiple-position momentary push switch 1 comprising a key structure 10 which includes a support element 70 which holds the key structure in a neutral position and serves to return the key structure to the neutral position upon removal of pressing forces [by virtue of 70 being an elastic mounting member].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the support element shown by        Ono et al. to that which is shown by Pihlaja et al. which shows the support element as an unbroken surface between the key structure and a faceplate which would serve to provide protection against infiltration of foreign matter which could impede reliable switch function.

With respect to Claim 38; Ono et al. [Figs. 15A, 15B] shows each electrical switch within the detection mechanism 14 comprises: a top flexible layer 14A containing a conductive element 30 facing downward; a bottom layer 14B containing a conductive element 31 facing upward; and a middle 15 non-conductive layer positioned in-between the top and bottom layers; and an opening 15A in the middle non-conductive layer 15  through which the conductive element 30 on the top flexible layer can move downward and touch the corresponding conductive element 31 on the bottom layer when pressed down upon by the contact section.  




With respect to Claim 39; Ono et al. teaches pressing down on the top surface of the key structure 21 involves a force to actuate one or more of the electrical switches [Col. 13, lines 50-61]. 
	Although there is no express teaching supporting where the actuation force can be varied by increasing or decreasing the size of the opening in the middle non-conductive layer such that the actuation force will decrease as the size of the opening is increased; and the actuation force will increase as the size of the opening is decreased.  
	That statement simply embodies a basic physics principle of a lever, or moment arm of a force system which is the perpendicular distance from an axis to the line of action of a force.  The longer the lever (radius of a larger opening) decreases the amount of force needed.
	Basic principles of the physical world such as gravity are not eligible for patent protection, as is the case with the statement above.

With respect to Claims 40 and 41; Ono et al. shows an embodiment [Figs. 5, 6] where the opening 15A in the middle non-conductive layer at the electrical switch locations are all of the same size; as well as an embodiment [Figs. 15A, 16] where the opening at the electrical switch locations are of varying sizes 15A, 15B.
There appears to be no evidence of unique intuition or genius that distinguishes the claimed invention of opening sizes within the non-conductive middle layer of a membrane switch from being a mere permutation of that which is known and further derived from ordinary mechanical skill or craftsmanship whereby there is a novel and/or unobvious result which would have patentable significance.


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
      Interviews are available Monday - Thursday preferably prior to 1 p.m. (EST).
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833